Citation Nr: 1815315	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-25 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for L5-S1 disc herniation with sciatica (hereinafter, low back disability).

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

The Veteran represented by:  Oliver Jahizi, Esq., Social Services Advocate


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to June 1976 and from October 1979 to December 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2010 and June 2016 rating decisions issued by the United States Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In July 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

In October 2014, the Veteran filed Privacy Act requests for a copy of his 2010 disability application, the VA decision rendered in June 2013 (presumably, he is referring to the July 2013 Statement of the Case, as no other adjudicative decisions were made in June 2013), and any service treatment records contained in his electronic claims file.  VA responded in February 2015 and January 2018 with the appropriate documentation.  The Board may proceed with appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.






REMAND

Although the Board regrets the additional delay, a remand is required to ensure the record is complete and the Veteran's claims are afforded every possible consideration.

I.  Low Back Disability

The Veteran was initially denied entitlement to service connection for a low back disability in a December 2001 rating decision, which has become final.  38 C.F.R. § 20.1103 (2017).  Review of this rating decision indicated that RO personnel obtained and reviewed the Veteran's service treatment records covering the periods of October 1975 to June 1976 and October 1979 to December 1982 prior to adjudicating the claim.

In October 2009, the Veteran filed a claim to reopen entitlement to service connection for a low back disability, which was subsequently denied by the RO in a February 2010 rating decision.  In the evidence portion of the decision, the RO indicated that the Veteran's service treatment records were reviewed.  Since that time, the Veteran's service treatment records are no longer associated with the  claims file.  

In December 2014, the RO requested a copy of the Veteran's service treatment and personnel records from the National Personnel Records Center (NPRC).  A response indicated all available records were being shipped to the contracted scan vendor for upload into the Veterans Benefits Management System (VBMS).  However, only a handful of records were received, consisting primarily of coversheets.  It is clear that the limited records obtained are not as complete or comprehensive as those reviewed and considered at the time of the December 2001 rating decision.  Included with the Veteran's service personnel records was a copy of the Veteran's September 1979 enlistment examination.  Within the June 2016 rating decision, the Veteran was notified that the bulk of his service treatment records were unavailable.

The issue of the Veteran's missing service treatment records was discussed at the July 2017 Travel Board hearing, where the Veteran's attorney stated on the record that he attempted but was unable to obtain a copy of the Veteran's service treatment records from the NPRC.

In light of the above procedural history, the Board finds that the Veteran's claim to reopen entitlement to service connection for a low back disability must be remanded to the AOJ for a final attempt to obtain the Veteran's missing service treatment records, in compliance with VBA's Adjudication Procedures Manual.  This step is being taken because the missing service treatment records are important in the Board's assessment of whether the evidence received since the filing of the Veteran's claim to reopen is new and material when compared to the evidence before agency decision makers at the time of the December 2001 rating decision was issued.  See 38 C.F.R. § 3.156(a) (2017).

II.  Depression and Erectile Dysfunction

In September and November 2016, the Veteran submitted a timely notice of disagreement with the June 2016 rating decision denying entitlement to service connection for depression and erectile dysfunction, both claimed as secondary to the Veteran's low back disability (which is not yet service-connected).  A review of the electronic claims file shows that the Veteran has not been furnished a Statement of the Case in response to his notice of disagreement.  Because the notice of disagreement placed these issues in appellate status, the matters must be remanded for the originating agency to issue a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).


[Continued on Next Page]

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's missing service treatment records.  Contact the appropriate facility/facilities to request the Veteran's missing service treatment records in accordance with 38 C.F.R. § 3.159; M21-1, Part I, Chapter 1, Section C; M21-1, Part III, Subpart ii, Chapter 4, Section D; and M21-1, Part III, Subpart iii, Chapter 2, Section B.  All requests and responses received from each contacted entity should be associated with the electronic claims file.  

If the requested service treatment records are unavailable, or if further efforts to obtain them would be futile, issue a formal finding of unavailability, and notify the Veteran to allow him the opportunity to submit any records he may have in his possession.

2.  If the requested service treatment records are unavailable, the AOJ should also contact the scanning contractor and request that a search be made for the Veteran's paper service medical records, especially those that may have been contained within the folders that the contractor scanned the outside of in December 2014. 

3.  Then, the AOJ should readjudicate the Veteran's claim to reopen entitlement to service connection for a low back disability.  If any benefit sought remains denied, a Supplemental Statement of the Case must be provided to the Veteran and his attorney.  After the Veteran and his attorney have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

4.  Also, the AOJ should furnish the Veteran with a Statement of the Case, including all pertinent laws and regulations, for the issues of entitlement to service connection for depression and erectile dysfunction.  The Veteran must be notified of his rights and responsibilities in perfecting a timely appeal as to these claims.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




